                                    IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                    CIVIL ACTION NO. 3:20-CV-00562-RJC-DSC


                MICHAEL WARSHAWSKY et. al.,                     )
                                                                )
                                 Plaintiffs,                    )
                                                                )
                v.                                              )                   ORDER
                                                                )
                CBDMD INC et. al.,                              )
                                                                )
                                Defendants.                     )



                       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

               Affidavit [for Paul G. Karlsgodt]” (document #7) filed February 1, 2021. For the reasons set forth

               therein, the Motion will be granted


                       The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Robert J. Conrad, Jr.


                       SO ORDERED.


Signed: February 2, 2021




                       Case 3:20-cv-00562-RJC-DSC Document 8 Filed 02/02/21 Page 1 of 1
